Citation Nr: 0217329	
Decision Date: 12/02/02    Archive Date: 12/12/02

DOCKET NO.  00-18 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence to reopen a claim of 
service connection for post-traumatic stress disorder (PTSD) 
has been submitted.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1967 to 
March 1969.  This matter comes to the Board of Veterans' 
Appeals (Board) from a February 2000 decision of the 
Department of Veterans Affairs (VA) Seattle Regional Office 
(RO) which denied service connection for PTSD, as new and 
material evidence to reopen his claim had not been 
submitted.  

In June 2001, the Board denied the veteran's claim of 
service connection for PTSD, as it was determined that new 
and material evidence had not been submitted.  

By November 2001 Order, the U.S. Court of Appeals for 
Veterans Claims vacated the Board's June 2001 decision and 
mandated, in essence, that the Board consider whether VA 
complied with the Veterans Claims Assistance Act of 2000 
(VCAA).


FINDINGS OF FACT

1.  The veteran received notice and assistance commensurate 
with applicable law and regulations.

2.  The May 1997 rating decision denying service connection 
for PTSD is final.

3.  Evidence received since the May 1997 denial of service 
connection for PTSD does not bear directly and substantially 
on the specific matter under consideration; it is cumulative 
or redundant, and it is not, by itself or in connection with 
evidence previously assembled, so significant that it must 
be considered in order to decide fairly the merits of the 
claim.


CONCLUSIONS OF LAW

1.  VA fulfilled the notice, assistance, and other 
requirement of VCAA.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (2002); 66 Fed. Reg. 45,620-45,632 (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156, 
3.159, 3.326).

2.  A timely appeal was not filed, rendering the May 1997 
rating decision final.  38 U.S.C. § 7105 (2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2001).

3.  No new and material evidence has been received to 
warrant reopening the claim of service connection for PTSD.  
38 U.S.C. § 5108 (2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA may defer providing assistance 
pending the submission by the claimant of essential 
information missing from the application.  38 U.S.C. § 5103A 
(2002).

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
this issue.  Thus, the Board believes that all relevant 
evidence which is available has been obtained.  The veteran 
and his representative, moreover, have been accorded ample 
opportunity to present evidence and argument in this case.  
Further, he has been notified of the evidence needed to 
establish the benefit sought, and he has been advised 
regarding his and VA's respective responsibilities as to 
obtaining that evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Consequently, the Board concludes 
that VA's duty to assist the veteran has been satisfied.

The Board notes that on several occasions, by letters, 
rating decision, statements of the case, supplemental 
statements of the case, and Board determination, the veteran 
was informed of the type of evidence necessary to reopen his 
claim of service connection for PTSD.  VA also informed him, 
on more than one occasion, of why any additional evidence 
submitted was not new and material under the applicable law 
and regulations.  Moreover, the veteran was afforded a VA 
psychiatric examination in order to assist him in developing 
his claim.  Pursuant to the foregoing, the Board concludes 
that further assistance would serve no useful purpose at 
this time, and VA is not required to provide assistance when 
such would be to no avail.  38 U.S.C. § 5103A.  See Soyini 
v. Derwinski, 1 Vet. App. 540 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran should be avoided).  

VA has satisfied, as far as practicably possible, the 
notice, assistance, and other requirements of VCAA, and any 
further action would only serve to burden VA with no 
foreseeable benefits flowing to the veteran.  38 U.S.C. 
§§ 5100 et. seq.; 66 Fed. Reg. 45,620-632 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326; 
Soyini, supra.

Factual Background

The veteran served in Vietnam for a period of over seven 
months, and left the service in 1969.  He began to suffer 
from schizophrenia in 1973.  Since that time, he has filed 
numerous claims for various VA benefits.  All claims thus 
far have been denied.  In this regard, by March 1980 
decision, the Board denied his claim of service connection 
for a schizophrenic reaction.  

In May 1981, the RO denied service connection for PTSD.  Of 
record at that time was an October 1980 statement by the 
veteran to the effect that while in Vietnam in 1969, he come 
under severe mortar and artillery fire, and that he was very 
upset for many days thereafter.  He initiated an appeal with 
respect to that issue in June 1981; the RO issued a 
statement of the case in August 1981 in response to his 
notice of disagreement, but he did not perfect an appeal 
within the prescribed time period.  See 38 C.F.R. §§ 20.200, 
20.202, 20.302(b) (2001).  Thus, that decision became final.  
38 C.F.R. § 20.1103(2001).

By written communication in November 1996, the veteran 
sought to reopen his claim of service connection for PTSD.  

On March 1997 VA psychiatric examination, the veteran stated 
that he was not in combat and that he was assigned to help 
build bunkers.  He denied any significant traumatic events.  
The examiner noted a history of over 11 hospitalizations 
since the late 1970's, and the examiner stated that the 
veteran suffered from tardive dyskinesia resulting from 
prolonged use of anti-psychotic medication.  The examiner 
noted that the veteran was unable to converse coherently and 
that he was difficult to interview.  Furthermore, the 
examiner stated that it was impossible to elicit any 
stressor "as [the veteran] says he was in non-combat."  
Chronic paranoid schizophrenia was diagnosed; PTSD was 
specifically "not elicited."  (Emphasis supplied).

A VA social worker's report dated later in March 1997 
indicated that the veteran reported no PTSD symptoms related 
to flashbacks, intrusive thoughts of the war, 
hypervigilance, or isolation.  He told the social worker 
that he worked in the motor pool during his Vietnam service, 
that he was not involved in any combat, patrols or traumatic 
experiences, and that he was not exposed to enemy fire in 
Vietnam.  The social worker determined that the veteran did 
not appear to be symptomatic for PTSD.  

By May 1997 decision, the RO declined to reopen his claim of 
service connection for PTSD as no new and material evidence 
had been submitted.  That decision indicated, in essence, 
that although the March 1997 examination reports constitute 
new evidence, such new evidence was not material.  The 
veteran received notice of the decision by letter dated that 
month.  He did not initiate an appeal within one year, and 
that decision became final.  38 C.F.R. §§ 20.200, 20.302, 
20.1103.  

In September 1998, he indicated by written communication 
that he came under fire while on guard duty in Vietnam in 
February 1968.  Reportedly, the incident involved "the 
[d]eath of [f]riends."  He stated, "I get under a lot [of] 
stress all the time.  I believe I have PTSD."  That month, 
in response to his letter, the RO sent him a letter 
detailing the type of information necessary in a PTSD claim.  

As no response was received to the RO letter as of April 
1999, the RO issued a decision that month indicating that 
new and material evidence to reopen his claim of PTSD had 
not been submitted.  

In January 2000, he again filed a claim of service 
connection for PTSD.  The claim was denied by February 2000 
decision as no new and material evidence to reopen the claim 
had been submitted.

Law and Regulations

As set forth above, the veteran's claim of service 
connection for PTSD was previously denied in a final May 
1997 rating decision.  Despite the finality of a prior 
adverse decision, a claim will be reopened and the former 
disposition reviewed if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed.  38 U.S.C. § 5108 (2002); 38 C.F.R. § 3.156 
(2001).  

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative or redundant, and which by itself or in 
conjunction with evidence previously assembled is so 
significant that must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156; see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Federal Circuit has noted that not every piece of new 
evidence is "material," but that some new evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually alter a rating decision.  
Hodge, 155 F.3d at 1363.  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus 
v. Principi, 3 Vet. App. 510, 512-513 (1992).  However, this 
presumption of credibility is not unlimited.  The Court has 
subsequently held that the Justus credibility rule is not 
"boundless or blind;" if the newly submitted evidence is 
"inherently false or untrue," the Justus credibility rule 
does not apply.  See Duran v. Brown, 7 Vet. App. 216, 220 
(1994).  In Kutscherousky v. West, 12 Vet. App. 369 (1999), 
the Court held that the holding in Justus was not altered by 
the Federal Circuit decision in Hodge.  

With these considerations in mind, the Board must review all 
of the evidence, which has been submitted by the veteran or 
otherwise associated with the claims file since the last, 
final decision in May 1997.  The additional evidence 
includes the September 1998 statement of the veteran 
indicating that he came under fire while on guard duty in 
Vietnam and that "friends" were killed in that incident.  

Analysis

The evidence submitted by the veteran since the May 1997 
rating decision is new, but not material.  

As indicated in the recent March 1997 VA psychiatric 
examination and social survey reports, the veteran is not 
shown to be suffering from PTSD.  Essentially, the reports 
indicate that he stated that he had not served in combat, 
that he did not manifest symptoms associated with PTSD, and 
that he had denied any prior traumatic experience or 
specific stressor.  The examiners were specifically unable 
to elicit any PTSD on those occasions.  

His September 1998 letter related an unverified, general 
stressor and a statement indicating that he "believed" he 
suffered from PTSD.  Such contradictory information, is not 
new as it is essentially cumulative of combat-related 
information provided by him in 1980, which was considered 
previously by the RO and rejected.  The credibility of new 
evidence is presumed for the purpose of determining whether 
it is new and material.  Justus, 3 Vet. App. at 512-513.  
However, as a layman, he is not competent to diagnose 
himself as having PTSD.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992) (where the question requires medical 
expertise, medical evidence is required).  Thus, his own lay 
opinion or belief as to the nature of his psychiatric 
condition, while arguably new, is not material.  See 
38 C.F.R. § 3.156; Hodge.  Hence, as no new and material 
evidence has been submitted, his bid to reopen his claim of 
service connection for PTSD must be denied.  


ORDER

No new and material evidence having been received, the 
veteran's claim of service connection for PTSD remains 
denied.



		
	J.F. Gough
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

